Citation Nr: 0019094	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to shell fragment wound 
(SFW) of the left leg.

2.  What evaluation is warranted for the period from March 
1996 for post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran's case was previously before the Board.  In a 
decision dated in May 1999, the Board denied service 
connection for a left knee disability by finding the claim to 
be not well grounded.  The Board also found that the veteran 
was entitled to a disability rating of 70 percent for PTSD 
from March 1996.  Four other issues were also adjudicated.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 1999, a 
Joint Motion for Partial Remand and to Stay Further 
Proceedings was filed by VA and the veteran's attorney.  An 
Order of the Court dated in November 1999 granted the motion 
for remand and vacated, in part, the Board's decision of May 
1999.  Specifically, the order vacated the Board's decision 
that denied service connection for a left knee disorder.  The 
order also vacated that part of the Board's decision that 
denied an increased evaluation in excess of 70 percent for 
the veteran's PTSD.  The veteran's appeal with respect to the 
remaining four issues was dismissed.  The case was remanded 
for further development, readjudication and disposition in 
accordance with the Court's Order.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected 
SFW, is well grounded.

2.  The veteran's post traumatic stress disorder is 
manifested from March 1996 to November 1996, by complaints of 
dreams about combat, depression, flashbacks and anger.  His 
impairment under regulations in effect prior to November 7, 
1996, is no more than severe.  

3.  The veteran's post traumatic stress disorder, from 
November 1996, is not manifested by such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; or, intermittent 
inability to perform activities of daily living.  His 
disability is no more than severe.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected 
SFW, is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period from February 1996, under the prior 
regulations, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1999).  
In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran has claimed service connection for a left knee 
disorder, to include as secondary to his service-connected 
SFW.  The veteran was evaluated for left knee pain at the 
time of his September 1968 induction physical.  However, an 
orthopedic consultation found the knee to be within normal 
limits.  The remainder of the veteran's SMRs reflect no 
treatment for any type of left knee complaint during service, 
including at the time of his June 1970 separation physical.  
Post-service medical treatment records document complaints 
associated with the veteran's right knee but are negative for 
any treatment or complaints of a left knee problem.

Several VA examinations have recorded different measurements 
of range of motion in the left knee to include full range of 
motion to a measurement of 0 to 130 degrees with full range 
of motion measured as 0-140 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (1999).  X-rays of the left knee in March 1996 were 
interpreted to show a mild narrowing of the left lateral 
femoral component.  The examiner provided a diagnosis of DJD 
of the left knee.  The September 1996 VA examiner noted that 
the veteran had a full range of motion of the left knee 
although with some joint line tenderness and a history of 
effusion as provided by the veteran.  No effusion or 
peripheral edema was present on examination.  The examiner 
concluded that the veteran's claim of recurrent effusion 
could be due, in part, to previous trauma from jumping from 
helicopters in service.  The examiner from the December 1996 
orthopedic examination diagnosed the veteran's left knee 
condition as chronic joint pain and not DJD while noting that 
there was x-ray evidence of DJD of the right knee.

The Court issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

However, in a recent opinion, the United States Court of 
Appeals for the Federal Circuit addressed the meaning of the 
term "well grounded claim."  See Hensley v. West, No. 99-
7029, (Fed. Cir., May 12, 2000).  The Court noted the 
threshold for the submission of a well grounded claim to be 
low.  In applying the Federal Circuit's guidance to the 
evidence of record, the Board find's that the veteran's claim 
for a left knee disorder to be well grounded.  There is the 
veteran's statement of an inservice incurrence due to a 
service-connected SFW, a finding of a current disability as 
evidenced by the respective VA examination reports, and a 
nexus statement provided by the VA examiner in September 
1996.  

The Board also notes that in another decision by the Federal 
Circuit, the duty to assist attaches to a claim that is found 
to be well grounded which includes investigation of all 
possible inservice causes of the current disability, 
including on a direct or secondary basis.  See Schroeder v. 
West, No. 99-7103 (Fed. Cir., May 18, 2000).  Accordingly, 
the veteran's claim for entitlement to service connection for 
a left knee disorder is well grounded, and to that extent, 
the claim is allowed.  

II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for a higher rating for his PTSD is plausible and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In February 1996 the veteran submitted an informal claim 
seeking to establish service connection for, inter alia, the 
issues on appeal.  Along with his claim, the veteran 
submitted a statement to his attorney wherein he stated that 
his biggest problem was insomnia or inability to sleep more 
than 3-4 hours per night.  He said that he received treatment 
from a Dr. M. Jones in 1986 after watching the movie Platoon.  
The veteran said that he did not sleep for 3 days after 
seeing the movie.  He further stated that he continued to 
have problems and that it definitely hurt his productivity 
and overall outlook on life.

The veteran was afforded a VA contract psychiatric 
examination in March 1996.  The veteran related a history of 
his combat service in Vietnam and of his being wounded in the 
legs and temple.  He said that he was sent back into combat 
after recovering from his wounds.  The veteran related that 
he had experienced multiple signs and symptoms of PTSD since 
his service in Vietnam.  It was noted that he was employed by 
the Department of Agriculture in Hays County.  He had 
recurrent images and flashbacks of a number of different very 
graphic scenes that he re-experienced in a very frightening 
and disturbing mode.  This had totally and completely numbed 
the veteran's experience to life and to living life to the 
fullest.  The examiner stated that he believed that the 
veteran's signs and symptoms of PTSD significantly impacted 
on his social and occupational functioning.  He said that the 
veteran met the criteria for a diagnosis of PTSD under the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  The examiner reported the veteran's medical status 
examination as remarkable for no suicidal, homicidal, or 
paranoid ideation.  He had no delusions, visual 
hallucinations, or auditory hallucinations.  His mood was sad 
and his affect was congruent with his mood.  The veteran was 
alert and oriented times four.  His insight and judgment were 
fair to good.  The examiner's diagnosis was PTSD, 
characterized as moderate to severe.

The veteran was afforded a VA neurological examination in 
March 1996.  He complained of insomnia. He said that he had 
not slept through the night since 1969.  He never slept more 
than 4 hours at a time.  He had troubling dreams about 
Vietnam, jungles and combat.  The examiner's diagnoses were 
headaches; PTSD; insomnia; and, impairment of cranial nerve 
II.

In a rating decision dated in August 1996 the veteran was 
granted service connection and assigned a disability rating 
of 50 percent for PTSD.  

The veteran submitted a statement dated in August 1996.  He 
said that PTSD side effects of irritability and no sleep had 
made things hard on his family.  He also said that he had not 
slept through the night in 26 years and that he still 
suffered from vivid nightmares that were often triggered by 
the slightest thing.  He still awoke with headaches. 

In January 1997 the veteran was afforded a VA PTSD 
examination.  The examiner noted that the veteran had 
undergone a severely stressful year in 1995.  The veteran's 
wife had been diagnosed with breast cancer, undergone a 
radical mastectomy and chemotherapy.  The veteran also 
presented with complaints of dreams of combat, worse when 
stressed.  He gave specific details of one of the dreams and 
said that he had not slept through the night for 26 years.  
He felt that he was getting too hard on his sons, and that he 
was too short-tempered and depressed.  The veteran related a 
specific incident that occurred on March 30, 1969, as one 
that he could never forget.  The veteran related that he was 
very stressed over his wife's past and ongoing medical 
situation.  He also talked about his recurring nightmares and 
how it did not take much to trigger flashbacks.  He would get 
"roaring" headaches after waking up from one his dreams.  
He described the headaches as the worse kind of headaches 
that he had ever experienced.  He was employed at the time of 
the examination.  He had also been operating his wife's mail 
route since her illness.

The objective mental examination noted that the veteran 
presented as an intense male, casually dressed, open, 
coherent, and cooperative.  He was very direct and specific 
in presenting his experiences of combat and, since then, his 
experiences of flashbacks and nightmares.  He clearly 
presented both his awareness of the past traumas as well as 
the flashbacks and other symptoms of stress but had not been 
able to control his symptoms and recognize the need for help 
at the time of examination.  The examiner said that the 
veteran was quite open and cooperative in the interview and 
had a good psychological awareness and appropriate 
responsiveness to supportive listening.  There was no 
evidence or indication of any bizarre or unusual thought 
content or behavior.  All of his presenting information was 
consistent with the history and background for extreme trauma 
and recurring symptoms of PTSD.  The veteran was fully 
oriented, his intelligence quotient (IQ) was considered 
average and his eye contact was good.  The examiner listed 
several diagnoses for the veteran.  Axis I - PTSD, chronic 
and severe from Vietnam combat experiences; probable 
dysthymic disorder related to ongoing stresses and to the 
PTSD; adjustment disorder with mixed emotional features at 
the time of the examination with depressive and anxiety 
features associated with his wife and treatment.  Axis II 
diagnosis was deferred.  Axis III - status post surgery right 
knee for injury from jump from a helicopter in Vietnam; 
shrapnel wound left lower leg in Vietnam; malaria since 
Vietnam.  Axis IV - stressors extreme, combat experiences in 
Vietnam as noted.  Axis V - Global Assessment of Functioning 
(GAF) score of 50-60.  The examiner added that the veteran 
should be considered severely disabled emotionally even 
though he was able to work because of the severity and 
recurrences of the flashbacks associated with past traumas. 

The veteran's spouse submitted a statement in September 1997.  
She said that she had been married to the veteran for 15 
years.  She said that the last year had been very bad as the 
veteran was no longer able to control or subdue his symptoms.  
She said that the veteran had lost focus with his family, 
life and job.  His depression had caused him to increase his 
use of alcohol.  She added that she felt helpless because the 
veteran had shut her out and would not let her help.

The veteran was afforded a VA contract neurology examination 
in August 1997.  The veteran related that he started having 
headaches when he was 12-13 and that they resolved when he 
was 17.  He began having them again in 1970.  His severe 
headaches in 1970 were precipitated by nightmares.  He had 
been experiencing pounding pain in the right eye, nausea and 
sometimes vomiting.  He also noticed pain in the base of his 
skull and ringing in his ears.  He awoke with a headache 
every day.  He had been experiencing frightful dreams since 
his return from Vietnam.  He had not been able to sleep for 
more than 4 hours since 1969.  He had dreams about men from 
his platoon.  He recalled the time he was wounded in Vietnam.  
His dreams had become less frequent and occurred about once a 
week.  Whenever he had frightful dreams, he ended up with 
severe headaches. The examiner's pertinent diagnosis was that 
the veteran had recurrent severe headaches with most of the 
headaches precipitated by nightmares.

Finally, the Board notes that private treatment records were 
obtained from several private physicians, Drs. M. Jones, D. 
J. Nagengast, P. Grow, and D. Johnson, as well as the 
University of Nebraska Medical Center.  Also associated with 
the claims file were VA treatment records from the Lincoln, 
Nebraska, VA hospital, and the VA medical center (VAMC) at 
Grand Island, Nebraska.  However, these records did not 
contain any information pertinent to the veteran's PTSD 
claim. 

In a Board decision dated in May 1999, the veteran's PTSD 
rating was increased to 70 percent.  The 70 percent rating 
was extended to the time of the initial disability rating.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

A recent decision by the Court, Fenderson v. West, 12 Vet. 
App. 119 (1999), held that, when a veteran disagrees with the 
disability rating assigned upon the original grant of service 
connection, this does not mean the veteran is seeking a 
"increased rating" as a new claim.  Instead, the veteran is 
seeking a higher initial rating for the service-connected 
disability.  In evaluating claims disputing the initial 
disability rating assigned, the Board must review the entire 
period from the date of service connection to determine the 
proper initial disability rating and to consider whether a 
staging of ratings may be warranted.  As such, the rule of 
the present level of disability is of primary importance is 
not applicable in initial rating cases.  Id, at 126 (stating 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) not applicable to the assignment of an initial 
rating).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM-IV.  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (1999).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Guidance in how to 
apply a change in law or regulation to a claim was contained 
in VAOPGCPREC 3-2000.  Basically the new rating criteria 
regarding mental disorders can not have retroactive 
application prior to November 7, 1996.  Thus, in this case, 
the Board would not be able to consider the new rating 
criteria prior to November 1996, because they do not have 
retroactive application prior to November 7, 1996.  The Board 
has evaluated the veteran's service- connected PTSD under 
both the old and new criteria as applicable.  

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" were 
not determinative of the degree of disability, rather the 
report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative.  38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996).

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 70 
percent rating is applicable where the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating is applicable where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent rating are independent of 
one another and only one need to be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon DSM-IV.

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1999), a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupation and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

In assessing the evidence of record, it is important to note 
that the global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p.32).  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)." Ibid.  A 
score of score of 41 - 50 is defined as "Serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job)." Ibid

Prior to November 1996, the record shows that the March 1996 
VA examiner provided the initial diagnosis of PTSD and 
described the veteran's symptoms as moderate to severe.  The 
record shows that the veteran was employed by the Department 
of Agriculture in Hays County.  There was no evidence of 
suicidal, homicidal or paranoid ideation.  There were no 
delusions, visual or auditory hallucinations.  During this 
time the veteran was employed on a full-time basis and had a 
family relationship consisting of a wife and children.  While 
he had complaints of recurrent images and flashbacks, he 
denied having suicidal, homicidal, or paranoid ideation.  He 
had no delusions, visual hallucinations, or auditory 
hallucinations.  His mood was sad and his affect was 
congruent with his mood.  The veteran was alert and oriented 
times four.  His insight and judgment were fair to good.  
Thus, the Board concludes that, prior to November 1996, and 
resolving all reasonable doubt in favor of the veteran, his 
disability was severely disabling and that a rating of 70 
percent, but no more is warranted.   

The Board notes that, based on the totality of the veteran's 
symptomatology and its effect on his ability to establish and 
maintain effective relationships and employment, the 
disability picture does not more nearly approximate the 
criteria for a 100 percent disability rating.  The veteran 
has not produced any evidence to show that he suffered from 
symptoms that, prior to November 1996, border on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Nor has 
the veteran presented any evidence to show that he was 
demonstrably unable to obtain and retain employment.

After November 1996, the veteran's disability is evaluated 
under both the prior and amended regulations, whichever is 
more favorable to the veteran.  The evidence demonstrates 
that the veteran continued to have nightmares and distressing 
recollections about his Vietnam service.  He also has had 
difficulty sleeping, and in concentrating and irritability.  
He has not demonstrated memory problems of any significance.  
He has maintained employment.  His wife has said that the 
veteran's relationship with his family has worsened in that 
he no longer focused on them or on his job.  The VA examiner 
from January 1997 opined that the veteran was able to 
maintain his employment but was severely emotionally disabled 
from his PTSD.  The examiner assigned a GAF of 50 - 60. 

The Board finds that the prior criteria are more favorable to 
the veteran when considering the evidence after November 
1996.  The veteran's symptomatology after November 1996 
continues to support the assignment of a 70 percent rating 
for a severe impairment.  However, there is no evidence to 
support the assignment of a 100 percent rating.  The veteran 
has been found to have a GAF of 50-60.  He has continued to 
maintain his gainful employment, although severely impaired 
and, as before, he does not exhibit any of the required 
criteria to demonstrate that he warrants the assignment of a 
100 percent rating.

Further, the veteran's symptomatology does not support an 
evaluation of 70 percent or beyond under the amended 
regulations after November 1996.  The veteran simply does not 
exhibit the symptomatology previously cited, such as suicidal 
ideation, obsessional rituals, which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant.  

The Board notes that if the veteran clearly does not meet the 
rating criteria for a 70 percent rating under the amended 
regulations, it is even more apparent that the veteran does 
not satisfy the criteria for a 100 percent rating.  He does 
not exhibit gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran has not provided any evidence to show that his 
current symptomatology more closely approximates the criteria 
for a 100 percent rating under the amended regulations.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher evaluation at an earlier date other 
than that already discussed, for the veteran' PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1)(1999).  Although the latest VA 
examination reported that the veteran was severely 
emotionally disabled by his disability, the appellant has not 
asserted or offered any objective evidence that the 
disability has interfered with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
his currently assigned 70 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for entitlement to service connection for a left 
knee disorder, to include as secondary to a SFW, is well 
grounded.  To this extent only the appeal is granted.

Since March 1996 the veteran's PTSD has not been more than 70 
percent disabling.  The benefits sought on appeal are denied.


REMAND

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
that regard, a new VA examination is required to provide a 
medical opinion as to the etiology of the veteran's claimed 
left knee disorder.  

Initially, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders." 
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for a left knee 
disorder.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
VA treatment records identified which 
have not been previously secured.  

2.  The veteran should be afforded VA 
orthopedic examination for the purpose of 
ascertaining the current nature of his 
left knee disorder and an opinion as to 
any etiology.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The examiner should 
render an opinion: (1) as to whether any 
currently diagnosed left knee disorder is 
as likely as not etiologically related to 
the veteran's military service; if the 
answer is no, then, (2) as to whether any 
currently diagnosed left knee disorder is 
at least as likely as not caused by the 
veteran's service-connected SFW; and, (3) 
as to whether any currently diagnosed 
left knee disorder is at least as likely 
as not caused, or aggravated, by any 
service connected disability.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  The claims folder and this 
Remand are to be made available to the 
examiner for review prior to the 
examination.

3.  Upon completion of the above, the RO 
should review the file and ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete or inadequate, 
appropriate corrective action must be 
taken. See Stegall, supra.

4.  When the development requested, and 
any other development deemed necessary by 
the RO, has been completed the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

